Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

DETAILED ACTION

Claims 1-14 of A. Peedikakkal et al., US 16/805,143 (Feb. 6, 2019) are in condition for allowance. 

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 15-20 pursuant to 35 U.S.C. 112 as indefinite is withdrawn in view of Applicant’s cancellation of these claims.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  Claims 1, 3-14, and 19 are free of the art of record and meet the requirements of § 112.  

The closest prior art to claims 1-13 is J. Tang et al., 123 The Journal of Physical Chemistry C, 24062-24070 (2019) (“Tang”).  Tang discloses Cu2.1Zn0.9(btc)2 metal-organic framework.1  Tang at page 24063, col. 1.  The atom ratio of Cu to Zn in the Tang MOF corresponds to 70 atom % Cu and 30 atom % Zn, and therefore meets the claim 1 limitation of:

A mixed-metal metal organic framework (MM-MOF), comprising: a linker comprising, relative to a total linker weight, at least 75 wt.% of 1,3,5-benzenetricarboxylate bound into the MM-MOF; and divalent metal cations comprising, relative to a total metal weight, at least 65 atom.% Cu2+ and from 10 to 30 atom.% of Ni2+, Zn2+, Co2+, and/or Fe2+, bound into the MM-MOF

However, Tang’s Cu2.1Zn0.9(btc)2 does not meet the claim 1 limitation of:

wherein the MM-MOF has a gradient in Cu2+ concentration between a center of the MM-MOF and an outer perimeter of the MM-MOF, and wherein concentration of the Cu2+ is higher towards the center of the MM-MOF than the outer perimeter

for the following reasons.  Tang prepares the Cu2.1Zn0.9(btc)2 by reacting a mixture of Cu(NO3)2·3H2O (2.4 mmol), 0.357 g of Zn(NO3)2·6H2O (1.2 mmol), and 0.42 g of tricarboxylic acid (H3BTC, 2.0 mmol) to provide a crystalline product.  As such, there is not expected to be “a gradient in Cu2+ concentration between a center of the MM-MOF and an outer perimeter of the MM-MOF”.  On the other hand, the claimed mixed metal organic frameworks are prepared by post-synthetic metal exchange comprising solution-based diffusion of Ni2+, Zn2+, Co2+, and/or Fe2+, into a preexisting Cu-BTC (i.e., a preexisting MOF comprising Cu2+ and 1,3,5-benzenetricarboxylate).  Specification at page 9, lines 17-20; see also specification example at page 25, lines 7-16. “Post-Synthetic Exchange (PSE): M-Cu-BTC”.  It is not clear where in the specification the claim 1 “gradient in Cu2+ concentration” is experimentally confirmed.  Further, the specification does not appear to provide an explanation/reasoning regarding the claim 1 “gradient in Cu2+ concentration”.  However, a natural consequence of soaking a Cu-BTC in a Ni2+, Zn2+, Co2+, and/or Fe2+ solution (to effect metal exchange) may be, for example, that metal ions are exchanged faster on the MOF surface with decreasing metal exchange occurring near the MOF center.  In any case, claims 1-13 are not obvious in view of Tang because Tang does not motivate, nor provide any methodology, to prepare the claim 1 mixed metal metal-organic framework, comprising “a gradient in Cu2+ concentration between a center of the MM-MOF and an outer perimeter of the MM-MOF”.  

The closest prior art of record to claim 14 is X. Song et al., 14 CrystEngComm, 5753-5756 (2012) (“Song”).  Song discloses a partially transmetalated core–shell heterostructural network could be obtained in a flexible MOF by controlling the reaction conditions.  Song at Abstract.  Song discloses the preparation of Cu0.56Zn0.44-HKUST-1 (or [(Cu3)0.56(BTC)2(Zn3)0.44(H2O)3]) (note that in the art, Cu-HKUST is synonymous with Cu-BTC)2 by soaking Zn-HKUST-1 in a methanol solution of Cu(NO3)2.  Song at page S3.  Song does not teach or suggest the following claim 14 limitation of 

soaking a single-metal MOF, comprising copper cations and 1,3,5-benzenetricarboxylate bound into the MOF, in a solution comprising a polar organic solvent and a salt of Ni2+, Zn2+, Co2+, and/or Fe2+ 

In fact, Song teaches away from claim 14 by disclosing that the reverse transmetalation, from Cu-HKUST-1 to Zn- HKUST-1, is not possible. Song at page 5754, col. 1.  In this regard, Song discloses that the soaking of as-synthesized Cu-HKUST-1 or transmetalated Cu0.56Zn0.44-HKUST-1 in a Zn(II) methanol solution did not indicate any reverse transmetalation no matter how long the sample was kept in the solution.  Song at page 5754, col. 1.  


The closest prior art of record to claims 15-20 is S. Abednatanzi et al., 48 Chem. Soc. Rev., 2535-2565 (2019).  In view of the above § 112 rejection, this claim was searched with respect to the claim 15 limitation of “wherein MM-MOF is crystalline by PXRD and has TBO topology”.  With respect to the term “TBO topology” see specification at page 14, lines 5-12, citing M. Li et al., 114 Chemical Reviews, 1343-1370 (2013).  Abednatanzi is a recent review disclosing various mixed metal metal-organic frameworks.  Abednatanzi does not teach or suggest or otherwise cite to any references regarding the claim 15 MM-MOF, which comprises 1,3,5-benzenetricarboxylate; copper (II) cations; and nickel (II) cations and wherein MM-MOF is crystalline by PXRD and has TBO topology.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the metal-organic framework (MOF) art, 1,3,5-benzenetricarboxylate or trimesic acid is often abbreviated as BTC or TMA.  
        
        2 See e.g., S Chui et al., 283 Science, 1148-1150 (2012); see also, Song at page S7.